Citation Nr: 0334715	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to August 1984 and from September 1988 to 
September 1990.  This case is on appeal from February 2002 
and September 2002 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Houston, Texas.  The 
February 2002 decision in pertinent part denied service 
connection for a cervical spine disorder, a bilateral 
shoulder disorder and numbness of left upper and lower 
extremities.  The September 2002 rating decision denied 
service connection for hemorrhoids and confirmed denials 
(improperly addressed, because the February 2002 rating had 
not become final, as petitions to reopen) of service 
connection for a cervical spine disorder, a left shoulder 
disorder, and a left leg condition.  While the February 2002 
rating addressed other matters also, only the issues stated 
on the preceding page are before the Board, as those are the 
only issues in the veteran's October 2002 notice of 
disagreement.  

The veteran requested a hearing but failed to report for a 
hearing scheduled in October 2003.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
provided guidance regarding notice requirements under the 
VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  The file indicates that the veteran was 
notified of the VCAA in correspondence dated in February 
2002, July 2002 and August 2003.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the VCAA letters advised the 
veteran that he had 30 days to provide additional 
information; however, the letters further informed him that 
he had up to one year to submit evidence.  As the claim is 
being remanded anyway, clarification of the time limit for 
response is advisable.  

The veteran's service medical records from his first period 
of active service, from September 1980 to August 1984, are 
not associated with his claims file.  A note on a VA request 
for information form, stamped by the National Personnel 
Records Center (NPRC) and dated in November 1990 indicates 
that medical records are available on microfiche.  
Furthermore, service medical records in the file include a 
record of left shoulder treatment dated in 1987.  The present 
record does not reflect that the veteran was on active duty 
at that time.  Service records also indicate that the veteran 
underwent a Physical Evaluation Board (PEB), and was 
discharged with severance pay.  The PEB report and any 
associated documents are not in the claims file.  

Additional medical development is also required prior to 
final appellate review.  During service in 1988 the veteran 
fell in a hole injuring his neck and back.  He received 
treatment for his cervical spine (neck), left shoulder and 
left leg in service.  Service medical records reflect that in 
December 1988 the neck injury was considered resolved; but 
later in service, he was seen several times for back and neck 
pain.  VA treatment records show he was seen for left 
shoulder pain in August 1987; the assessment was mild muscle 
skeleton pain.  In March 1989 he indicated his upper shoulder 
hurt when touched.  

Service medical records also show that the veteran was seen 
for left leg numbness associated with a back injury.  In 
August 1989 he was seen for left leg pain after an injury 
playing baseball.  

On reenlistment examination in September 1988 it was noted 
that the veteran had "mild hemorrhoids - no pain, no 
bleeding".  Service medical records show that he was seen 
for hemorrhoids in November 1988, at which time he stated he 
had hemorrhoids six years earlier (which would place the 
occurrence in his first period of service).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should be notified 
that notwithstanding any ambiguity in 
previous notices, a year is afforded for 
response to VCAA notice.

2.  The RO should arrange for an 
exhaustive search for service medical 
records from the veteran's first period 
of service, including any medical records 
on microfiche; and for all records of the 
veteran's PEB proceedings.  The search 
should encompass the veteran's service 
personnel file.  The RO should also 
ascertain whether the veteran was serving 
on active duty in 1987 (when according to 
a service medical record in the file he 
was seen for left shoulder complaints).  
If he was on some sort of active duty at 
the time, it should be ascertained 
whether he had any further periods of 
such active duty service.  If the 
outstanding service medical records are 
unavailable because they have been lost 
or misplaced, it should be so certified.  

3.  After the additional records are 
added to the claims file, the veteran 
should be afforded appropriate VA 
examinations to ascertain the nature and 
etiology of any current disorder he has 
of the cervical spine, left shoulder, and 
left leg, and whether he has hemorrhoids 
that were incurred or aggravated in 
service.  The musculoskeletal system 
examiner should specifically provide 
medical opinions as to whether it is at 
least as likely as not that any currently 
diagnosed disorder of the cervical spine, 
left leg or and left shoulder is related 
to service, including to a fall in 1988.  
The proctologist should, based on review 
of the record and examination of the 
veteran, opine whether or not the veteran 
has a hemorrhoid disorder that began, or 
became worse, during a period of active 
duty service.  The veteran's claims 
folder must be available to the examiners 
for review in conjunction with the 
examinations.  The examiners must explain 
the rationale for any opinions given.

4.  The RO should then review the claims.  
If any remains denied, the veteran and 
his representative should be furnished an 
appropriate statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claims, and to ensure compliance with the 
requirements of VCAA.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

